341 F.2d 302
Booker T. POWELL, Appellant,v.The CITY OF PASSAIC, a Municipal Corporation of the State of New Jersey, Peter Brinko and Henry Kowal.
No. 15005.
United States Court of Appeals Third Circuit.
Argued February 16, 1965.
Decided March 1, 1965.

Appeal from the United States District Court for the District of New Jersey; James A. Coolahan, Judge.
Allan L. Tumarkin, Newark, N. J. (Achilles J. Grassano, Newark, N. J., on the brief), for appellant.
James J. Dooley, Winne & Dooley, Hackensack, N. J. (Winne & Dooley, Hackensack, N. J., on the brief), for appellees.
Before KALODNER and SMITH, Circuit Judges, and KIRKPATRICK, District Judge.
PER CURIAM.


1
On review of the record we find no error.


2
The Order of Judgment of the District Court filed February 5, 1964 will be affirmed.